internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-100495-00 date date legend seller taxpayer parent buyer company company plant district commission trustee state a b c d dear this letter responds to your request dated date that we rule on plr-100495-00 certain tax consequences of the sale of the plant from seller to buyer as set forth below you have requested rulings regarding certain tax consequences to the seller and the seller’s qualified nuclear decommissioning fund as a result of the sale the taxpayer has represented the following facts and information relating to the ruling_request the seller is the owner of the plant and is a member_of_an_affiliated_group of corporations the common parent of which is parent the seller is a public_utility engaged in the generation transmission distribution and sale of electricity to customers in state and is under the audit jurisdiction of the district_director of district the seller maintains a qualified and a nonqualified nuclear decommissioning fund with respect to the plant managed by the trustee as a result of legislation in state as well as recent restructuring orders by the commission the seller’s retail customers became deregulated beginning on a the seller has been able to continue to collect costs for decommissioning the plant through a non-bypassable charge to all customers to whom the seller delivers electricity whether the energy is generated by the seller or another energy supplier in anticipation of deregulation the seller had made a strategic decision to divest itself of its generation business to this end on b seller entered into an agreement to sell the plant to the buyer pursuant to the agreement seller will transfer to the buyer the plant and its related assets and all of the assets of the seller’s qualified and nonqualified nuclear decommissioning funds as consideration the buyer will pay c and will assume all liabilities and obligations to decommission the plant as well as certain other liabilities related to the plant the agreement requires that the assets of the qualified and nonqualified nuclear decommissioning funds have an aggregate fair_market_value at closing of d the assets of the seller’s funds will be transferred to a qualified and nonqualified nuclear decommissioning fund established by the buyer requested ruling neither the seller nor its qualified nuclear decommissioning fund will recognize any gain or otherwise take into account any income by reason of the transfer of the qualified nuclear decommissioning fund assets to the buyer’s qualified nuclear decommissioning fund at closing sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year plr-100495-00 sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a plr-100495-00 under the specific facts herein the service will generally treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion will apply to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the seller’s qualified nuclear decommissioning fund will not be disqualified upon the sale when the fund’s assets are transferred to the buyer’s qualified nuclear decommissioning fund sec_1_468a-6 provides that neither a seller of an interest in a nuclear power plant nor the seller’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale accordingly neither the seller nor its qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning fund asset to the buyer’s fund as a result of the sale requested ruling seller will be entitled to a current ordinary deduction in the year_of_sale equal to the total of any amounts treated as realized by the seller or otherwise recognized as income by the seller as a result of the buyer’s assumption of the liability to decommission the plant sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer plr-100495-00 the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the seller clearly has the obligation to decommission its plant the fact of the obligation arose many years ago at the time the seller obtained its license to operate the plant see c f_r section dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of the seller’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by the nuclear regulatory commission nrc which is charged with ensuring that sufficient funds are available to decommission the plant in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the seller’s amount_realized at that time the seller will be entitled to a deduction for the amount of its decommissioning liability associated with the plant expressly assumed by the buyer and included in the seller’s amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold the decommissioning liability from which taxpayer will be relieved is fixed and determinable as an owner and operator of a nuclear plant taxpayer is required_by_law to provide for eventual decommissioning see cfr sec_50 plr-100495-00 accordingly the amount of taxpayer’s decommissioning liability not including the portion of the liability attributable to the qualified_fund on the date of the transfer will be included in transferor’s amount_realized finally sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1t c defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent plr-100495-00 of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sec_1 1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets with fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in no gain_or_loss dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain the character of the amounts of gain_or_loss recognized by the seller as well as any applicable holding periods are determined by the nature of the underlying assets sec_1 1t a 1060-1t c and 338-6t if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c and 338-7t with respect to the plant equipment operating_assets and nonqualified_fund assets these assets comprise a trade_or_business in seller’s hands and the basis buyer takes in those assets will be determined wholly by reference to buyer’s consideration thus seller’s transfer of plant equipment operating_assets and nonqualified_fund assets to buyer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder plr-100495-00 accordingly seller must allocate the consideration to the applicable assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically seller will first reduce the consideration received by the amount of class_i_assets it transfers in the transaction including any class_i_assets held in the nonqualified_fund to the extent seller’s consideration exceeds the class_i_assets it transfers such excess will be allocated to the class_ii_assets then to the class_iii_assets then to the class_iv_assets then to the class_v_assets then to the class_vi_assets and finally to the class_vii_assets allocating to each class of assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value the character and other attributes of the amounts of gain and loss are determined by the character and other attributes of the underlying assets this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the district_director of district sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
